Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2021

                                      No. 04-21-00406-CV

                          IN THE INTEREST OF X.L.C., A CHILD

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01100
                      The Honorable Kimberly Burley, Judge Presiding


                                         ORDER
         This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on October 21, 2021.
However, the court reporter has filed a notification of late record requesting an extension of time
to file the reporter’s record. The request is GRANTED. The reporter’s record is due on or before
November 1, 2021.

       Given the time constraints governing the disposition of this appeal, no further
requests for extensions of time will be granted absent extenuating circumstances.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court